Citation Nr: 1544191	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  11-05 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for a hiatal hernia.

3. Entitlement to an evaluation in excess of 40 percent for adenocarcinoma of the colon, status post resection with dumping syndrome.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

1. In an August 2014 submission, the Veteran's representative stated that an award of service connection for ac acquired psychiatric condition with an evaluation of 70 percent and a total disability evaluation based upon individual unemployability (TDIU) from November 2009 would satisfy the Veteran's appeal.  

2. Service connection for posttraumatic stress disorder (PTSD) was granted by an October 2014 Board decision; a November 2014 rating decision promulgated the Board's decision and awarded a 70 percent evaluation for PTSD effective November 3, 2009.

3. A September 2015 rating decision awarded entitlement to TDIU effective November 3, 2009.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issues of entitlement to service connection for hepatitis C and a hital hernia as well as an increased evaluation for adenocarcinoma of the colon, status post resection with dumping syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  The appellant's representative stated in August 2014 that all issues on appeal would be satisfied should the Veteran be awarded service connection for an acquired psychiatric disorder at 70 percent disabling as well as TDIU benefits, both as of November 2009.  These conditions were satisfied by an October 2014 Board decision and November 2014 and September 2015 rating decisions.  Therefore, per the appellant's representative's statement that "all issues on appeal" are satisfied, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and the appeal is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
      H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


